LaDelle Abilez, CSR
                             Official Court Reporter
                             200th Judicial District Court
                             Travis County, Texas



                             P.O. Box 1748
                             Austin, Texas 78767
                             (512) 854-9325




                                       January 14, 2015


Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2457


Re:    Court of Appeals No. 03-14-00515-CV
       Trial Court Cause No. D-1-GN-14-001581
       Eduardo S. Espinosa, in his capacity as Receiver of Retirement Value, LLC vs.
       Salvatore Magaraci and Estate Protection Planning Corporation


Dear Mr. Kyle,

The Reporter’s Record was due in your court on September 25, 2014. I have now
received the deposit for the preparation of this record.

I am requesting a new filing deadline for the Reporter’s Record in the above-referenced
cause. This case is related to another case, Cause No. D-1-GN-14-001582, Third Court
of Appeals Cause No. 03-14-00518-CV. The due date for that record is February 5,
2015. I would respectfully request that I be given the same due date as the related case.

Thank you in advance for your consideration in this matter.

                                       Sincerely,

                                        /s/ LaDelle Abilez

                                       LaDelle Abilez,
                                       Official Court Reporter